    Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
CHEVRON CORPORATION,                                      :
                                                          :
                           Plaintiff,                     :
                                                          :
         v.                                                 Case No. 11 Civ. 0691 (LAK)
                                                          :
                                                          :
STEVEN DONZIGER, et al.,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

CHEVRON CORPORATION’S FURTHER BRIEFING REGARDING THE EFFECT OF
 THE SECOND CIRCUIT’S DECISION ON REPORT & RECOMMENDATION THAT
         AARON MARR PAGE BE HELD IN CONTEMPT OF COURT
      Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 2 of 14

                                                  TABLE OF CONTENTS

                                                                                                                                     Page

I. PRELIMINARY STATEMENT ................................................................................................. 1

II. BACKGROUND ........................................................................................................................ 2

       A.     This Court’s Report and Recommendation on Chevron’s Contempt Motion ................ 2

       B.     The Second Circuit Opinion ........................................................................................... 5

III. ARGUMENT ............................................................................................................................ 6

       A.     The Second Circuit’s Opinion Does Not Disturb This Court’s Findings That
              Page Committed Numerous Acts of Contempt ............................................................... 6

       1.     Page Violated Paragraph 1 of the Default Judgment When He Transferred
              $342,045.16 of Investor Funds Traceable to the Ecuadorian Judgment to
              Donziger—and Then Received a $50,000 Kickback ...................................................... 6

       2.     Page Continues to Violate Paragraph 1 of the Default Judgment By Not
              Transferring His Interest in the Ecuadorian Judgment to Chevron ................................ 9

       B.     Page’s Conduct Should Continue to Be Imputed to Forum Nobis ............................... 10

IV. CONCLUSION....................................................................................................................... 10




                                                                     i
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 3 of 14

                                           TABLE OF AUTHORITIES

                                                                                                                     Page(s)


Cases

Chevron Corp. v. Donziger,
   No. 18-855 (2d Cir. March 4, 2021) ..................................................................................1, 5, 6

Telenor Mobile Commc’ns AS v. Storm LLC,
    587 F. Supp. 2d 594 (S.D.N.Y. 2008), aff’d, 351 F. App’x 467 (2d Cir. 2009) ......................10




                                                              ii
    Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 4 of 14




                               I. PRELIMINARY STATEMENT

       For over a decade, Aaron Marr Page has served as adjudicated racketeer Steven Donziger’s

“right hand person,” Dkt. 2317-4, helping Donziger perpetrate a massive fraud to obtain an Ecua-

dorian judgment against Chevron and then violate various orders of this Court. In the process,

Page has himself engaged in contempt of this Court’s orders, including willful contempt of the

RICO and Default Judgments, as this Court’s Report and Recommendation (“R&R”) determined.

       In its March 4, 2021 decision on Donziger’s contempt appeal, the Second Circuit repeat-

edly underscored the serious and settled nature of the misconduct for which Donziger has been

held liable, highlighting the district court’s “thorough and fully persuasive fact findings and legal

conclusions, which we have already affirmed in full, establishing Donziger’s violations of law and

ethics that added up to a pattern of racketeering in violation of the RICO statute.” Chevron Corp.

v. Donziger, No. 18-855 (2d Cir. March 4, 2021) (“Op.”) at 48; see also id. at 25 n.7 (affirming

award of costs against Donziger, regardless of any “disparity in resources between the parties,” in

light of “Donziger’s obstructive conduct” and fact that “costs were sought in a litigation in which

Donziger has been found liable for engaging in a pattern of racketeering involving corruption of a

foreign judiciary resulting in a multi-billion dollar judgment”). The Second Circuit also empha-

sized the narrowness of the contempt issue before it, noting that except for one “very specific

alleged violation of the Injunction,” Donziger did “not even attempt to challenge the district court’s

findings of his contumacious conduct.” Id. at 48; see also id. at 15 n.4 (itemizing the district

court’s “very detailed” contempt findings and noting that Donziger “admits” he failed to challenge

four of the five contempt rulings); id. at 30–31 (affirming multiple contempt rulings).

       As with Donziger’s own multiple contempts, the Second Circuit’s decision leaves unal-

tered the bulk of this Court’s findings and conclusions that Page should be held in contempt:
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 5 of 14




        Page aided Donziger and the FDA in violating Paragraph 1 of both the RICO and the De-
         fault Judgments by transferring $342,045.16 in FDA funds to Donziger’s personal bank
         account, after entry of the Default Judgment;

        Page further engaged in his own direct contempt by accepting $50,000 that was subject to
         the Paragraph 1 constructive trust, again after entry of the Default Judgment;

        Page has violated the constructive trust provisions of the Default Judgments by continuing
         to retain a 0.25% interest in the Ecuadorian judgment that Page, as an agent and attorney
         for the FDA, should have transferred to Chevron. On paper, Page’s 0.25% interest in the
         $9.5 billion judgment represents nearly $24 million.

This Court’s contempt rulings have particular vitality in view of this Court’s finding that “Page’s

argument fails to excuse his repeated violations of the Default Judgment, which expressly applies

to the FDA’s interests in the Ecuador Judgment.” Dkt. 2451 at 29. And, in addition to his viola-

tions of court orders, nothing in the Second Circuit opinion disturbs this Court’s finding that Page’s

actions also flouted his obligations as a lawyer: “By transferring funds to Donziger’s personal

account, Page participated in the mishandling and commingling of client funds that he and

Donziger caused to flow into and out of Donziger’s personal and non-client-trust accounts in vio-

lation of their ethical obligations as attorneys.” Dkt. 2451 at 13–14 n. 8.

         Accordingly, Chevron respectfully requests that the Court re-affirm these contempt find-

ings against Page and his law firm, together with the R&R’s recommended sanctions.1

                                       II. BACKGROUND

A.       This Court’s Report and Recommendation on Chevron’s Contempt Motion



 1
     As instructed, Dkt. 2610 at 1, Chevron here addresses only the impact of the Second Circuit’s
     decision in Donziger’s contempt appeal on the Page contempt proceedings. Chevron respect-
     fully maintains and does not waive its Response to Page’s Objections to this Court’s R&R,
     Dkt. 2461, as well as its previously filed “limited objection” to the “thorough and thoughtful”
     R&R, as appealed to Judge Kaplan. Dkt. 2452 (arguing solely that “the Court should decline
     Judge Lehrburger’s suggestion that Chevron’s contempt motion against Page be held in abey-
     ance pending resolution of Donziger’s appeal to the Second Circuit.”). As for this latter point,
     Chevron recognizes it is likely moot unless Donziger petitions for a writ of certiorari.
                                                                              (Cont’d on next page)

                                                  2
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 6 of 14




        On August 28, 2019, Chevron moved to hold Page and his law firm, Forum Nobis, in con-

tempt for violating, and helping Donziger violate, this Court’s March 4, 2014 RICO Judgment

(Dkt. 1875), and April 23, 2018 Default Judgment (Dkt. 2316).2

        Following full briefing and an evidentiary hearing at which Page testified, this Court issued

an R&R on January 27, 2021, making extensive findings of fact that detailed Page’s “active role

in Donziger’s efforts following the RICO Judgment to enter into investment contracts to monetize

and profit from the Ecuador Judgment.” Dkt. 2451 ¶ 28–36. In particular, this Court further found

that Page had collaborated with Donziger to “transfer interests in the Ecuador Judgment to finan-

cially benefit themselves,” including drafting an agreement awarding Page a 0.25% interest in the

Ecuadorian judgment and preparing a new retainer agreement that “reaffirmed Donziger’s interest

and granted Donziger a new personal interest in the Ecuador Judgment, which the Court deter-

mined should have been transferred to Chevron under Paragraph 1 of the RICO Judgment.” Id.

¶¶ 37–39. Page also drafted an agreement that helped Donziger benefit financially “from the Ec-

uador Judgment by extinguishing Donziger’s personal one-hundred and two-thousand-dollar

debt,” id. ¶ 40, and agreements granting interests in the Ecuadorian Judgment to Canadian activists

and counsel after the entry of the Default Judgment “enjoined the FDA and its agents and attorneys

from ‘selling, assigning, pledging, transferring or encumbering any interest [in the Ecuador Judg-

ment]’” (id. ¶ 41 (quoting Dkt. 1985 ¶ 4) (alteration in original)). The Court also detailed Page’s

assistance in wiring, at Donziger’s direction, $342,045.16 in investor funds to Donziger’s personal

account. Id. ¶¶ 43–44. Two days later, Donziger transferred the funds into a business account and

wired $50,000 back to Forum Nobis. Id. ¶ 44.


 2
     Given space constraints, Chevron will repeat here only the details relevant to this briefing, and
     respectfully refers the Court to its motion for additional background on Page, his contemptuous
     conduct, and his involvement in this litigation. Dkt. 2316 at 4-21.


                                                  3
    Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 7 of 14




       Turning to the merits of Chevron’s motion, the Court found that Page could be held in

contempt of the RICO and Default Judgments for several reasons.

       First, while Page “knew of the RICO Judgment on or about the day it issued” (id. at 22),

Page assisted Donziger with personally profiting from the Ecuadorian judgment by drafting an

investor agreement that “extinguished a personal debt of Donziger in the amount of $102,000 in

exchange for a percentage interest in the Ecuador Judgment.” Id. at 24. Under oath, Page “denied

knowing that the $102,000 was to extinguish Donziger’s debt to Waters; rather, Page testified that

he thought the extra $102,000 was a donation.” Dkt. 2451 at 12 n.7. This Court found Page’s

testimony “was not reliable,” because “the email trail clearly and convincingly shows that Page

was aware that the Waters’ agreement extinguished an earlier debt” and “no record evidence sup-

ports Page’s contention that the $102,000 was a ‘donation.’” Id. The Court noted Page’s “con-

spicuous[]” failure to address this conduct, and that the evidence shows that “Page knew how the

funds (i.e., $102,000 of debt) provided in exchange for the interest were to be used.” Id. at 24.

       Second, the Court found Page’s May 8, 2018 transfer of $342,045.16 to Donziger violated

Paragraph 1 of the RICO Judgment and Paragraph 1 of the Default Judgment by transferring to

Donziger rather than to Chevron funds traceable to the Ecuadorian judgment. Id. at 25.

       Third, Page’s acceptance of $50,000 that Donziger transferred back to Forum Nobis out of

the $342,045.16 constituted a separate contempt violation. Id. The Court specifically found that

Page’s actions also violated Paragraph 1 of the Default Judgment, and that Page knew of the De-

fault Judgment “on or about the time it was issued on April 23, 2018). Id. at 26.

       Fourth, the Court found Page in contempt of the Default Judgment for failing to “transfer[]

to Chevron his .25% (or any additional percentage) interest in the Ecuador Judgment” because, as

an attorney for the FDA, he is bound by the Default Judgment’s constructive trust provision. Id.




                                                 4
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 8 of 14




at 26–27. (Page still has not transferred his interest in the Ecuadorian judgment to Chevron.) The

Court also found Forum Nobis in contempt, finding it “controlled entirely by Page,” who “has

used it as an instrument to perpetrate acts in contempt of this Court’s orders.” Id. at 29–30.

       The Court then recommended compensatory sanctions in the amount of $444,045.16, rep-

resenting the total of the $102,000 in personal profit to Donziger received by exchanging an inter-

est in the Ecuadorian judgment and the $342,045.16 in investor funds that Page received and then

transferred into Donziger’s personal account. Id. 33. The Court further recommended that Page

and Forum Nobis be ordered to transfer to Chevron “the .25% interest and any additional percent-

age interest they own” in the Ecuadorian judgment to Chevron. Id.

B.     The Second Circuit Opinion

       On March 4, 2021, the U.S. Court of Appeals for the Second Circuit issued a 53-page

opinion that affirmed all but one of the contempt findings against Donziger, pointedly acknowl-

edging that “Donziger acted in contempt of the Injunction that resulted from the RICO Judgment

in numerous ways” and that he did not “even attempt to challenge” most of this Court’s “findings

of his contumacious conduct.” Chevron Corp. v. Donziger, No. 18-855 (2d. Cir. March 4, 2021)

(“Op.”) at 48. In particular, the Second Circuit acknowledged this Court’s “very detailed” findings

holding Donziger in contempt of the RICO Judgment for “(1) failing to transfer and assign his

right to a 6.3 percent contingent fee of moneys obtained from the Ecuadorian Judgment; (2) at-

tempting to sell a portion of his personal contingent fee recovery in exchange for services; (3)

monetizing and profiting from the Ecuadorian Judgment by using it to raise funds to pay his per-

sonal expenses; (4) transferring property in which he had an interest in violation of a restraining

notice; and (5) violating a court order to provide forensic experts access to certain electronically

stored information,” as well as for a four-year period of time failing to transfer Amazonia stock to

Chevron. Op. at 15 n.4. Of these many contempt findings, Donziger challenged only the third


                                                 5
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 9 of 14




one: monetizing and profiting from the Ecuadorian judgment. Id.

       The Second Circuit held that the RICO Judgment is “unambiguous” and “would support a

contempt finding if Donziger sold interests in the Ecuadorian Judgment to pay himself retainer

payments.” Id. at 35. It further made clear that the stay order issued by Judge Kaplan in April

2014 “could not and did not” modify the RICO Judgment. Id. at 41. The Second Circuit con-

cluded, however, that it was possible that for a period of time, this Court’s April 25, 2014 Stay

Order “created ambiguity” on the question “as to what precisely Donziger could no longer do to

assist his clients in raising funds to continue their litigation efforts” and reversed only as to that

“limited issue.” Id. at 30. The Second Circuit emphasized that to the extent that such an ambiguity

may have existed, it “most emphatically no longer exists,” and specifically observed that since

entry of the Default Judgment, “[i]t can no longer be argued that Donziger is entitled to profit from

the sale of [‘his clients’] interests in the Ecuadorian Judgment.” Id. at 49–50 n.12.

       This Court ordered briefing “on the extent to which the Second Circuit’s decision requires

a different outcome than previously recommended by this Court.” Dkt. 2610 at 1. The Court did

not “invit[e] reconsideration” of the R&R in any other respect. Id.

                                        III. ARGUMENT

A.     The Second Circuit’s Opinion Does Not Disturb This Court’s Findings That Page
       Committed Numerous Acts of Contempt

       The R&R’s findings that Page engaged in willful contempt of the RICO and Default Judg-

ments are supported by overwhelming evidence, are consistent with the Second Circuit’s opinion,

and should be re-affirmed by this Court.

               1.      Page Violated Paragraph 1 of the Default Judgment When He Trans-
                       ferred $342,045.16 of Investor Funds Traceable to the Ecuadorian
                       Judgment to Donziger—and Then Received a $50,000 Kickback




                                                  6
    Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 10 of 14




        The Second Circuit’s opinion has no effect on this Court’s finding that Page willfully vio-

lated Paragraph 1 of the April 23, 2018 Default Judgment by receiving $342,045.16 traceable to

the Ecuadorian judgment and later, on May 8, 2018, transferring those funds to Donziger, in ex-

change for a $50,000 kickback payment. Page claimed the $342,045.16 were funds “raised by the

FDA” “for case litigation expenses received in exchange for an interest in a future collection” on

the Ecuadorian judgment, Dkt. 2317-8 at 2, and that the funds “were FDA funds” that Donziger

“had authority to spend,” Dkt. 2317-7 at 293:22–25. If they were, in fact, “FDA funds,” as Page

testified, then Page should have transferred them to Chevron, not to Donziger, under Paragraph 1

of the Default Judgment, as this Court found. Dkt. 2451 at 25–26.

        Instead of transferring these funds to Chevron, however, Page transferred the funds to

Donziger’s personal bank account: “Page indisputably facilitated delivery of traceable funds away

from Chevron and to Donziger’s personal account.” Id. at 25. Page’s $342,045.16 transfer to

Donziger resulted in his willful contempt of the Default Judgment. Id.3 Moreover, Page’s ac-

ceptance of the $50,000 kickback from Donziger from the same funds Page transferred to Donziger

(id. at ¶ 44) constituted a separate contempt, in direct violation of Paragraph 1 of the Default Judg-

ment since the $50,000 was subject to the Paragraph 1 constructive trust. Id. at 25–26.

        This analysis is consistent with the Second Circuit’s opinion. Indeed, the Second Circuit

repeatedly stated that it took:

        no position as to whether Donziger could be held in contempt for any actions he
        took or payments he received after April 23, 2018, the date of the default judgment
        and injunction against the nonappearing defendants, who, of course, were the only
        individuals with any interest in the Ecuadorian Judgment on which Donziger could
        have reasonably believed, between the date of the Stay Order and the imposition of


3
    Page’s transfer of funds to Donziger’s personal account was also participation in “the mishan-
    dling and commingling of client funds” in which he and Donziger engaged, “in violation of
    their obligations as attorneys.” Dkt. 2451 at 13–14 n.8.


                                                  7
    Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 11 of 14




        a parallel injunction against them, that he was permitted to raise money.

Op. at 52 n.14, 49 n.12. The Second Circuit explained that because “the non-appearing defendants

have since been enjoined from selling their own interests in the Ecuadorian Judgment,” as of the

date of the Default Judgment, “it can no longer be argued that Donziger is entitled to profit from

the sale of their interests.” Id. at 49 n.12.

        This result makes sense. Any ambiguity introduced by the April 2014 stay opinion was

premised on the idea that the RICO Judgment did not bind the non-appearing LAPs or the FDA

and thus “[n]othing in the [RICO] Judgment prevent[ed] the [non-appearing] LAPs . . . and their

allies from continuing to raise money in the same fashion” they had before, Dkt. 1901 at 11–12,

just as nothing “prevent[ed] Donziger from being paid” out of those funds “just as he ha[d] been

paid” for years, id. at 7–8. But once the Default Judgment was entered, that ambiguity disappeared

because the Default Judgment did prevent the LAPs and their allies from raising funds by selling

interests in the Ecuadorian judgment and, moreover, created a constructive trust with respect to

“all property . . . that the Defaulted Defendants have received, or may hereafter may receive, . . .

or to which the Defaulted Defendants now have, or hereafter obtain, any right title or interest, . . .

that is traceable to the [Ecuadorian] judgment.” Dkt. 1985 ¶ 1 (emphasis added). Even if some

ambiguity existed as to what activities were permissible at the time the funds were raised, the

Default Judgment made clear that the constructive trust applied to all property traceable to the

Ecuadorian judgment to which the Defaulted Defendants had an interest when the Default Judg-

ment was entered, regardless of when that property was obtained.

        Because the funds Page received were raised by selling interests in the Ecuadorian judg-

ment and were thus traceable to that judgment, they were subject to the constructive trust created

by Paragraph 1 of the Default Judgment. By that time, there was also no ambiguity that Donziger

was obligated under the RICO and Default Judgments to transfer to Chevron “all property . . . that


                                                  8
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 12 of 14




Donziger has received, or hereafter may receive, . . . that is traceable to the Judgment” (Dkt. 1875

¶ 1). As this Court found, Page was aware of the Default Judgment “on or about the time it was

issued.” Dkt. 2451 at 26. Page’s willful decision to receive those funds and then forward them on

to Donziger—rather than turning them over to Chevron, as required by the constructive trust—

constitutes contempt. For the same reasons, Page’s receipt of a $50,000 kickback payment—and

his failure to transfer those funds to the constructive trust—was a separate, direct contempt of

Paragraph 1 of the Default Judgment. The Second Circuit’s opinion provides no basis to alter

these contempt findings.

                2.      Page Continues to Violate Paragraph 1 of the Default Judgment By Not
                        Transferring His Interest in the Ecuadorian Judgment to Chevron

        The Second Circuit’s opinion does not alter the fact that Page’s continued possession of an

interest in the Ecuadorian judgment places him in contempt of Paragraph 1 of the Default Judg-

ment, which requires the FDA and its agents and attorneys to “transfer and forthwith assign to

Chevron” “all property,” including “contingent” property, “that is traceable to the Judgment.”

Dkt. 1985 ¶¶ 1, 7. This Court found as much when it held that after the Default Judgment, “[a]s

FDA’s attorney, Page is bound by” Paragraph 1 of the Default Judgment. R&R at 26–27. Further,

the Second Circuit explicitly affirmed Judge Kaplan’s “numerous other contempt findings,” in-

cluding his finding that Donziger was in contempt for failure to transfer his interests in the Ecua-

dorian judgment to Chevron. Op. at 30–31. More than a year after Page seemed to recognize that

his possession of an interest in the Ecuadorian judgment violated this Court’s orders,4 he has still



 4
     Page “agree[d] . . . that the obligation to turn over [his interest] under the default [judgment]
     extends backwards in time” to interests granted before the Default Judgment and stated that
     “there may be ways of sort of stipulating or negotiating the release of that” interest and that he
     “wouldn’t want that to happen through a contempt finding.” Page Contempt Hr’g Tr. at 53:5–
     22, Jan. 16, 2020.


                                                   9
     Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 13 of 14




not turned over his interest to Chevron. Nothing in the Second Circuit’s opinion excuses this

willful and ongoing contempt.

B.     Page’s Conduct Should Continue to Be Imputed to Forum Nobis

       The Second Circuit opinion does not address the issue of whether Forum Nobis is an alter

ego of Page, and thus it cannot disturb this Court’s recommendation that Page’s conduct should

be imputed to Forum Nobis. R&R at 29–30. This Court held that imputing a contemnor’s conduct

to an entity is appropriate where “a contemnor ‘exercise[s] complete domination over [a] corpora-

tion’ and uses that entity to engage in contemptuous behavior,” id. at 29 (quoting Telenor Mobile

Commc’ns AS v. Storm LLC, 587 F. Supp. 2d 594, 619 (S.D.N.Y. 2008), aff’d, 351 F. App’x 467

(2d Cir. 2009)) (alterations in original), and found that Page’s “dominance” over and use of his

“alter-ego law firm” to perpetrate contempt of this Court’s orders justifies a contempt finding

against Forum Nobis. R&R at 29–30. And the example this Court cited of Page’s use of Forum

Nobis to violate the RICO and Default Judgments—the transfer of $342,045.16 in funds traceable

to the Ecuadorian judgment through Forum Nobis’s account to Donziger’s personal account—

occurred after entry of the Default Judgment. See Section III.A.1.

                                      IV. CONCLUSION

       The Court should reaffirm its findings that Page violated Paragraph 1 of the Default Judg-

ment with respect to the $342,045.16 transfer (including its associated $50,000 kickback) and con-

tinues to violate Paragraph 1 of the Default Judgment by failing to turn over his interest in the

Ecuadorian judgment to Chevron. The Court should also affirm the R&R’s recommended com-

mensurate sanctions, including compensatory sanctions in the amount of $342,045.16 and the as-

signment of Page’s 0.25% interest in the Ecuadorian judgment to Chevron on terms substantially

identical to those under which Donziger transferred his interest in the Ecuadorian judgment.




                                               10
   Case 1:11-cv-00691-LAK-RWL Document 2620 Filed 04/21/21 Page 14 of 14




Dated: April 21, 2021                Respectfully submitted,


                                      /s/ Randy M. Mastro___________
                                      Randy M. Mastro
                                      Andrea E. Neuman
                                      Anne Champion
                                      Gibson, Dunn & Crutcher LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Telephone: 212.351.4000
                                      Facsimile: 212.351.4035

                                      William E. Thomson
                                      333 South Grand Avenue
                                      Los Angeles, California 90071
                                      Telephone: 213.229.7000
                                      Facsimile: 213.229.7520
                                      Email: WThomson@gibsondunn.com

                                      Stern, Kilcullen & Rufolo LLC
                                      Herbert J. Stern
                                      Joel M. Silverstein
                                      325 Columbia Tpke, Ste 110
                                      P.O. Box 992
                                      Florham Park, New Jersey 07932-0992
                                      Telephone: 973.535.1900
                                      Facsimile: 973.535.9664
                                      Email: hstern@sgklaw.com
                                      Email: jsilverstein@sgklaw.com

                                      Attorneys for Chevron Corporation




                                    11
